FILED
                             NOT FOR PUBLICATION                             JUL 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BHUPINDER SINGH,                                 No. 09-70872

               Petitioner,                       Agency No. A094-998-685

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Bhupinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the new standards governing adverse credibility determinations created

by the Real ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010).

      Substantial evidence supports the adverse credibility determination based on

the discrepancy in Singh’s testimony regarding whether he had any party

membership documents. See id. at 1040 (the IJ may rely on “any relevant factor”

to determine an applicant’s credibility). The agency reasonably rejected Singh’s

explanation regarding the documents as insufficient. See Rivera v. Mukasey, 508

F.3d 1271, 1275 (9th Cir. 2008).   Substantial evidence also supports the agency’s

adverse credibility determination based on the inconsistency between Singh’s

testimony and his statement to the asylum officer regarding when he joined Akali

Dal Badl, and the omission from Singh’s direct testimony, asylum application, and

supporting documents of his claim that the police took documents from his home

when they raided it in November 2005. See Pal v. INS, 204 F.3d 935, 938 (9th Cir.

2000); Shrestha, 590 F.3d at 1040. Accordingly, Singh’s asylum claim fails.

      Because Singh failed to meet the lower burden of proof for asylum, it

follows that he has not met the higher standard for withholding of removal. See

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).




                                         2                                    09-70872
      Finally, because Singh’s CAT claim is based on the same testimony the

agency found not credible, and he points to no other evidence showing it is more

likely than not he will be tortured if returned to India, his CAT claim also fails.

See id. at 1156-57; Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                           3                                     09-70872